NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 29 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 15-50034

              Plaintiff - Appellee,              D.C. No. 2:01-cr-00297-ABC

    v.
                                                 MEMORANDUM*
 AKHIR MUHAIMIN WILLIAMS,

              Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Central District of California
                       George H. King, Chief Judge, Presiding

                              Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Akhir Muhaimin Williams appeals from the district court’s judgment and

challenges the 50-month term of supervised release and two special conditions

imposed upon his second revocation of supervised release. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Williams argues that the district court procedurally erred in imposing the 50-

month term of supervised release and that the term is unreasonable. We disagree.

The record reflects that the district court considered Williams’s arguments and

adequately explained its determination that a 50-month term of supervised release

was necessary. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008)

(en banc). Moreover, the record reflects that the district court considered only

proper sentencing factors, including Williams’s repeated failure to comply with the

terms of release and the need to protect the public. See 18 U.S.C. § 3583(e).

Finally, the term of supervised release is substantively reasonable in light of the

sentencing factors and the totality of the circumstances. See Gall v. United States,

552 U.S. 38, 51 (2007).

      Williams next challenges the special conditions of supervised release

requiring him to (1) participate in mental health treatment, as directed by

probation, and (2) submit to warrantless searches upon reasonable suspicion of

unlawful conduct. Contrary to Williams’s arguments, the district court’s reasons

for imposing each of these conditions are apparent from the record. See United

States v. Daniels, 541 F.3d 915, 924 (9th Cir. 2008). Moreover, because the

conditions are reasonably related to deterrence and the protection of the public, and

                                          2                                    15-50034
do not involve a greater deprivation of liberty than is reasonably necessary, the

district court did not abuse its discretion in imposing them. See 18 U.S.C.

§ 3583(d); Daniels, 541 F.3d at 924. Lastly, the warrantless search condition does

not violate Williams’s Fourth Amendment rights. See United States v. Dupas, 419
F.3d 916, 922 (9th Cir. 2005).

      We do not consider issues or arguments not raised and argued in the opening

brief. See United States v. Mejia-Pimental, 477 F.3d 1100, 1105 n.9 (9th Cir.

2007).

      AFFIRMED.




                                          3                                   15-50034